Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10353856 hereinafter Nguyen in view of DeBelser et al hereinafter DeBelser (US 20090270810) on the following limitations: 

Referring to Claim 1. Nguyen discloses a computer-implemented method, comprising: providing, in a communication system, a plurality of adapter interfaces configured to adapt message communications between medical systems in a hospital network, the medical systems including at least one medical device, a first adapter interface being configured to receive a first message that originates from a first device and convert at least a portion of the first message from a first format into a second format different than the first format for transmission to a second adapter interface associated with a second device different than the first device; storing, in a memory device, communication topology information associated with routing messages between the adapter interfaces in the communication system (refer to Claim 1); Debelser discloses providing for display a graphic interface for modification of the communication topology information of the communication system, the graphic interface comprising representations of the first adapter interface and the second adapter interface; receiving, via the graphic interface, a first user selection a first representation corresponding to the first adapter interface (refer to par 0036, 0042); and providing for display, responsive to the first user selection corresponding to the first adapter interface, one or more first controls configured to modify at least a portion of the communication topology information associated with the first adapter interface and the first device, and an indication of the modification (editing the records, refer to par 0140 and par 0131, 0042).
It would have been obvious for one of ordinary skill in the art to combine the teaching of Nguyen and Debelser because Debelser’s teaching would allow Nguyen’s system to assist the operator of the system to reduce the human errors, especially in the medical environment.  

Referring to Claim 2. Debelser discloses  monitoring messages transmitted over communication connections between the adapter interfaces; providing for display one or more second controls configured to cause a display of one or more of the messages transmitted by the first device (refer to par 0042, 0043, 0046); receiving a selection of the second control (refer to par 0104); and responsive to the selection of the second control, displaying the one or more of the messages transmitted by the first device or routing information associated with the one or more of the messages transmitted by the first device (refer to par 0043, 0094, 0104).
It would have been obvious for one of ordinary skill in the art to combine the teaching of Nguyen and Debelser because Debelser’s teaching would allow Nguyen’s system to assist the operator of the system to reduce the human errors, especially in the medical environment.  

Referring to Claim 3. Debelser discloses wherein the one or more first controls comprise a respective control for starting or stopping the first adapter interface, the method further comprising: receiving, based on a selection of the respective control, an indication to stop the first adapter interface (change the protocol, the existing one no longer works, 0104); and responsive to receiving the selection of the respective control, stopping the first adapter interface from communicating with the first device or from sending messages within the communication system (refer to par 0104, 0101).
It would have been obvious for one of ordinary skill in the art to combine the teaching of Nguyen and Debelser because Debelser’s teaching would allow Nguyen’s system to assist the operator of the system to reduce the human errors, especially in the medical environment.  

Referring to Claim 4. Debelser discloses providing a representation of the communication topology information within the graphic interface (refer to par 0109, 0110, 0124); receiving a respective selection of the first representation of the first adapter interface within the representation of the communication topology information (refer to par 0112) and an indication to change a location of the first adapter interface within the represented communication topology information (modify the parameter, refer to par 0121); and in response to the respective selection and indication to change the location, modifying the location of the first adapter interface within the communication topology information (refer to par 0112, 0117).
It would have been obvious for one of ordinary skill in the art to combine the teaching of Nguyen and Debelser because Debelser’s teaching would allow Nguyen’s system to assist the operator of the system to reduce the human errors, especially in the medical environment.  


Referring to Claim 5. DeBelser discloses wherein changing the location of the first adapter interface within the communication topology information comprises adding the first adapter interface to, or removing the first adapter interface from, the communication topology information (to add the protocol, refer to par 0104, in order to start the pump, refer to par 0113).
It would have been obvious for one of ordinary skill in the art to combine the teaching of Nguyen and Debelser because Debelser’s teaching would allow Nguyen’s system to assist the operator of the system to reduce the human errors, especially in the medical environment.  

Referring to Claim 6. DeBelser discloses providing for display, together with the representation of the communication topology information, a graphical representation of a communication path between the first device and the adapter interface associated with the second device (refer to par 0042, 0084, 0086, 0102-0104).

Referring to Claim 7. DeBelser discloses wherein the first device is an infusion pump (refer to abstract). 
It would have been obvious for one of ordinary skill in the art to combine the teaching of Nguyen and Debelser because Debelser’s teaching would allow Nguyen’s system to assist the operator of the system to reduce the human errors, especially in the medical environment.  

Referring to Claim 8. DeBelser discloses: receiving an indication to display message routing information related to messages transmitted to or from the first adapter interface (refer to par 0109-0110); and causing the graphic interface to display, responsive to receiving the indication to display message routing information (refer to par 0046, 0045, 0042, 0032), a graphical representation of the communication topology information together with routing information associated with messages transmitted to or from the first adapter interface (receive the monitor information for status of pumps at different location, refer to par 0088, 0089, 0109-0110, 0131).
It would have been obvious for one of ordinary skill in the art to combine the teaching of Nguyen and Debelser because Debelser’s teaching would allow Nguyen’s system to assist the operator of the system to reduce the human errors, especially in the medical environment.  

Referring to Claim 9. The method of claim 8, further comprising, responsive to receiving the indication to display message routing information: visually indicating other adapter interfaces, within the graphical representation of the communication topology information, that receive messages from or transmit messages to the first adapter interface (monitor the status of the pump, refer to par 0083, 0109-0110).
It would have been obvious for one of ordinary skill in the art to combine the teaching of Nguyen and Debelser because Debelser’s teaching would allow Nguyen’s system to assist the operator of the system to reduce the human errors, especially in the medical environment.  
Claims 10-20 are rejected under similar rational as claims 1-9.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10983946 hereinafter Nguyen in view of DeBelser et al hereinafter DeBelser (US 20090270810) on the following limitations: 
Referring to Claim 1.  Nguyen discloses a computer-implemented method, comprising: providing, in a communication system, a plurality of adapter interfaces configured to adapt message communications between medical systems in a hospital network, the medical systems including at least one medical device, a first adapter interface being configured to receive a first message that originates from a first device and convert at least a portion of the first message from a first format into a second format different than the first format for transmission to a second adapter interface associated with a second device different than the first device (refer to Claim 1); storing, in a memory device, communication topology information associated with routing messages between the adapter interfaces in the communication system (refer to Claim 1); providing for display a graphic interface for modification of the communication topology information of the communication system, the graphic interface comprising representations of the first adapter interface and the second adapter interface (refer to Claim 1); receiving, via the graphic interface, a first user selection a first representation corresponding to the first adapter interface; and providing for display (refer to Claim 1), responsive to the first user selection corresponding to the first adapter interface, one or more first controls configured to modify at least a portion of the communication topology information associated with the first adapter interface and the first device, and an indication of the modification (refer to Claim 3).
Referring to Claim 2. Nguyen discloses  further comprising: monitoring messages transmitted over communication connections between the adapter interfaces; providing for display one or more second controls configured to cause a display of one or more of the messages transmitted by the first device; receiving a selection of the second control (refer to Claim 1 and Claim 3, Claim 5); and responsive to the selection of the second control, displaying the one or more of the messages transmitted by the first device or routing information associated with the one or more of the messages transmitted by the first device (refer to Claim 1, and claim 3).
Referring to Claim 3. Nguyen discloses wherein the one or more first controls comprise a respective control for starting or stopping the first adapter interface, the method further comprising: receiving, based on a selection of the respective control, an indication to stop the first adapter interface (refer to claim 12 and 7); and responsive to receiving the selection of the respective control, stopping the first adapter interface from communicating with the first device or from sending messages within the communication system (refer to Claim 12 and 7).
Referring to Claim 4. Nguyen discloses providing a representation of the communication topology information within the graphic interface; receiving a respective selection of the first representation of the first adapter interface within the representation of the communication topology information and an indication to change a location of the first adapter interface within the represented communication topology information (refer to Claim 13, 12 and Claim 7 ); and in response to the respective selection and indication to change the location, modifying the location of the first adapter interface within the communication topology information (refer to Claim 12).
Referring to Claim 5.  Nguyen discloses wherein changing the location of the first adapter interface within the communication topology information comprises adding the first adapter interface to, or removing the first adapter interface from, the communication topology information (refer to Claim 11, and Claim 7).
Referring to Claim 6. Nguyen discloses providing for display, together with the representation of the communication topology information, a graphical representation of a communication path between the first device and the adapter interface associated with the second device (refer to Claim 1 and Claim 4).
Referring to Claim 7. Debelser discloses wherein the first device is an infusion pump (refer to abstract).
It would have been obvious for one of ordinary skill in the art to combine the teaching of Nguyen and Debelser because Debelser’s teaching would allow Nguyen’s system to assist the operator of the system to reduce the human errors, especially in the medical environment.  

Referring to Claim 8. Nguyen discloses receiving an indication to display message routing information related to messages transmitted to or from the first adapter interface; and causing the graphic interface to display, responsive to receiving the indication to display message routing information, a graphical representation of the communication topology information together with routing information associated with messages transmitted to or from the first adapter interface (refer to Claim 1 and 5).
Referring to Claim 9. Nguyen discloses responsive to receiving the indication to display message routing information: visually indicating other adapter interfaces, within the graphical representation of the communication topology information, that receive messages from or transmit messages to the first adapter interface (refer to Claim 1 and 5).
Claims 10-20 are rejected under similar rational as claims 1-9.  
Correction is required.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seto et hereinafter Seto (US 20040015858) in view DeBelser et al hereinafter DeBelser (20090270810).  

Referring to Claim 1.  Seto discloses a computer-implemented method, comprising: providing, in a communication system, a plurality of adapter interfaces (plurality of CMI files, refer to par 0051) configured to adapt message communications between systems in a network (refer to par 0044), the systems including at least one device, a first adapter interface being configured to receive a first message that originates from a device (user input is via a device, refer to par 0046) and convert at least a portion of the first message from a first format into a second format different than the first format for transmission to a second adapter interface (refer to par 0051, 0062) associated with a second device different than the first device (user’s input messages changed using the CMI/adaptor to convert messages to a format that the other object/device could understand, refer to par 0051); storing, in a memory device (refer to par 0049 and 0050), communication topology information associated with routing messages between the adapter interfaces in the communication system (relationship between objects, refer to par 0020, 0054, 0056); providing for display a graphic interface for modification of the communication topology information of the communication system (display objects and relationship, as well as communication path, refer to par 0056-0064), the graphic interface comprising representations of the first adapter interface and the second adapter interface (choose different CMI files, refer to par 0051); receiving, via the graphic interface, a first user selection a first representation corresponding to the first adapter interface (refer to par 0051); and providing for display, responsive to the first user selection corresponding to the first adapter interface (depends on the file chosen, the view would be different, refer to par 0051), one or more first controls configured to modify at least a portion of the communication topology information associated with the first adapter interface and the first device, and an indication of the modification (delete/replace the CMI files, refer to par 0123).
Although Seto disclosed the invention substantially as claimed, Seto did not explicitly disclosing the communication system is in a hospital network and the system is a medical system.  
Debelser, in analogous art, disclosing “the communication system is in a hospital network (refer to par 0035, 0037) and the system is a medical system (refer to par 0035).”
It would have been obvious for one of ordinary skill in the art to combine the teaching of Seto and Debelser because Debelser’s teaching would allow Seto’s system to assist the operator of the system to reduce the human errors, especially in the medical environment.  

Referring to Claim 2.  Seto and Debelser disclosed the method of claim 1, Seto further disclosing monitoring messages transmitted over communication connections between the adapter interfaces (refer to par 0063 – 0064, 0067); providing for display one or more second controls configured to cause a display of one or more of the messages transmitted by the first device (refer to par 0063, 0065, 0066, 0073, 0077); receiving a selection of the second control (refer to par 0079); and responsive to the selection of the second control, displaying the one or more of the messages transmitted by the first device or routing information associated with the one or more of the messages transmitted by the first device (refer to 0090, 0102, 0107).

Referring to Claim 3. Seto and Debelser disclosed the method of claim 1, Seto further disclosing wherein the one or more first controls comprise a respective control for starting or stopping the first adapter interface, the method further comprising: receiving, based on a selection of the respective control (substitute the CMI files, refer to par 0123), an indication to stop the first adapter interface (remove/stopped the CMI files, refer to par 0123); and responsive to receiving the selection of the respective control, stopping the first adapter interface from communicating with the first device or from sending messages within the communication system (user input, refer to par 0122 and par 0123).

Referring to Claim 4.  Seto and Debelser disclosed the method of claim 1, Seto further disclosing providing a representation of the communication topology information within the graphic interface; receiving a respective selection of the first representation of the first adapter interface within the representation of the communication topology information and an indication to change a location of the first adapter interface within the represented communication topology information (user input to make modification of the CMI files/adaptors, refer to par 0051, 0066, 0123 and its location, remove the CMI files, refer to par 0122, 0123)); and in response to the respective selection and indication to change the location, modifying the location of the first adapter interface within the communication topology information (refer to par 0051, 0056, 0060-0063, 0091, 0107).

Referring to Claim 5.  Seto and Debelser disclosed the method of claim 4, Seto further disclosing wherein changing the location of the first adapter interface within the communication topology information comprises adding the first adapter interface to, or removing the first adapter interface from, the communication topology information (substitute/adding and removing the CMI files, refer to par 0123).

Referring to Claim 6.   Seto and Debelser disclosed the method of claim 4, Seto further disclosing providing for display, together with the representation of the communication topology information, a graphical representation of a communication path between the first device and the adapter interface associated with the second device (display the objects with CMI files/adaptor, and how the object would be displayed on interface, refer to par 0051, 0052).

Referring to Claim 7.  Seto and Debelser disclosed the method of claim 1, Debelster discloses wherein the first device is an infusion pump (refer to abstract).
It would have been obvious for one of ordinary skill in the art to combine the teaching of Seto and Debelser because Debelser’s teaching would allow Seto’s system to assist the operator of the system to reduce the human errors, especially in the medical environment.  

Referring to Claim 8.  Seto and Debelser disclosed the method of claim 1, Seto further disclosing receiving an indication to display message routing information related to messages transmitted to or from the first adapter interface (refer to 0090, 0102, 0107 ).; and causing the graphic interface to display, responsive to receiving the indication to display message routing information, a graphical representation of the communication topology information together with routing information associated with messages transmitted to or from the first adapter interface (refer to 0090, 0102, 0107 ).

Referring to Claim 9.  Seto and Debelser disclosed the method of claim 8, Seto further disclosing responsive to receiving the indication to display message routing information: visually indicating other adapter interfaces, within the graphical representation of the communication topology information, that receive messages from or transmit messages to the first adapter interface (refer to par 0051, 00560110).

Referring to Claims 10-20, claims are rejected under similar rational as claim 1-9.  



Conclusion
A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN C TANG/Primary Examiner, Art Unit 2447